     Case 8:19-cv-02051-DSF-MRW Document 30 Filed 12/08/20 Page 1 of 1 Page ID #:174



 1
 2
 3
 4
 5
 6
 7
 8
 9           IN THE UNITED STATES DISTRICT COURT
10         FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                            Case No. SA CV 19-2051 DSF (MRW)
13     SALVADOR CASTRO,
14                      Plaintiff,
                                            JUDGMENT
15                v.
16     ORANGE COUNTY SHERIFF’S
       DEP’T, et al.,
17
                        Defendant.
18
19
20          Pursuant to the concurrently-filed Order Dismissing Action,
21          IT IS ADJUDGED that judgment be entered dismissing this action
22    with prejudice.
23
24
25     DATED: December 8, 2020
26                                       Honorable Dale S. Fischer
                                         UNITED STATES DISTRICT JUDGE
27
28
